DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                                  Examiner’s Amendment
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          This application is in condition for allowance except for the presence of non-elected claims 17-38 directed to non-elected invention without traverse.  Accordingly, 17-38 been cancelled.
           The application has been amended as follows: please cancel claims 17-38.

Reasons for Allowance
3.        Claims 1-16 are allowed over the prior arts of record.
4.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
              Lassalle-Balier (US. Pub. 20190234764) discloses, in FIG. 3, the pinning factor increases, the absolute angle error decreases. The number of bridge structures within an angle 
             Hirota (US. Pub. 20160169707) discloses a rotating field sensor configured to detect an angle that a direction of a rotating magnetic field in a reference position forms with respect to a reference direction, the rotating field sensor comprising: first to sixth signal generation units configured to generate first to sixth signals, respectively, each of the first to sixth signals being responsive to the direction of the rotating magnetic field, each of the first to sixth signal generation units including at least one magnetic detection element; and an angle detection unit configured to generate a detected angle value based on the first to sixth signals, the detected angle value having a correspondence relationship with the angle that the direction of the rotating magnetic field in the reference position forms with respect to the reference direction, wherein each of the first to sixth signals contains: an ideal component that varies periodically with a 
              Komasaki (US. Pub. 20120119729) discloses a rotating field sensor for detecting an angle that a direction of a rotating magnetic field in a reference position forms with respect to a reference direction, the rotating field sensor comprising: a first detection circuit that detects an intensity of a component of the rotating magnetic field in a first direction and outputs a first signal indicating the intensity; a second detection circuit that detects an intensity of a component of the rotating magnetic field in a second direction and outputs a second signal indicating the intensity; and an arithmetic circuit that calculates, based on the first and second signals, a detected angle value having a correspondence relationship with the angle that the direction of the rotating magnetic field in the reference position forms with respect to the reference direction, wherein: each of the first and second detection circuits includes at least one row of magnetoresistive elements; each of the at least one row of magnetoresistive elements is composed of a plurality of magnetoresistive elements connected in series; each of the plurality of magnetoresistive elements has a magnetization pinned layer whose magnetization direction is pinned, a free layer whose magnetization direction varies according to the direction of the rotating magnetic field, and a nonmagnetic layer disposed between the magnetization pinned layer and the free layer; the number of the plurality of magnetoresistive elements forming each row of magnetoresistive elements is an even number not smaller than two; the plurality of 
              (US. Pub. 20120038348) discloses an angle detection apparatus comprising a magnet rotor having a multi-pole segment magnet, and a magnetic sensor for detecting the direction of a magnetic flux generated from the multi-pole segment magnet; the multi-pole segment magnet having pluralities of magnetic poles along the rotation direction of the magnet rotor, the magnetic sensor comprising a magnetosensitive plane having pluralities of spin-valve, giant-magnetoresistive devices each having a pinned layer having a fixed magnetization direction and a free layer having a magnetization direction rotating in response to the magnetic flux direction; and the magnetic sensor being positioned relative to the magnet rotor, such that the magnetosensitive plane crosses the magnetic flux, with perpendicular magnetic flux density components having different amplitudes on the magnetosensitive plane (see specification for more details).
        b. Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
wherein each TMR element has a pillar count of more than one pillar, wherein the pillar count is selected to reduce the angle error below 1.0°.” in combination with all other elements as claimed in claim 1. 
       As to claim(s) 2-16, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/6/2021